                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JARED M. SMITH, #K58441,                        )
                                                 )
                Plaintiff,                       )
                                                 )
 vs.                                             )          Case No. 19-cv-00260-SMY
                                                 )
 WEXFORD HEALTH SERVICES, INC.,                  )
 PENNY GEORGE,                                   )
 LESLI KLUGE,                                    )
 MR. ADAMS,                                      )
 MS. STEPHENS,                                   )
 MS. VINYARD,                                    )
 JOHN BALDWIN,                                   )
 MR. DAVID,                                      )
 DAVE WHITE,                                     )
 MATTHEW SWALLS,                                 )
 MR. SHIELDS,                                    )
 MS. BIRCH,                                      )
                                                 )
                Defendants.                      )


                             MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Jared M. Smith, an inmate of the Illinois Department of Corrections currently

incarcerated at Vienna Correctional Center, brings this action pursuant to 42 U.S.C. § 1983 for

alleged deprivations of his constitutional rights. He asserts claims under the Eighth Amendment

for denial of medical care. (Doc. 1). Plaintiff seeks injunctive relief and monetary damages. Id.

       This case is now before the Court for preliminary review of the Complaint pursuant to

28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner Complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a Complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or requests

money damages from a defendant who by law is immune from such relief must be dismissed.
28 U.S.C. § 1915A(b). At this juncture, the factual allegations of the pro se Complaint are to be

liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

       Along with the Complaint, Plaintiff filed a Motion for Leave to Proceed in forma pauperis

(“IFP Motion”). (Doc. 2). Before screening the Complaint, the Court must first address Plaintiff’s

eligibility for IFP status. 28 U.S.C. § 1914(a).

                                            IFP Motion

       Plaintiff seeks permission to proceed without prepaying the full $400 filing fee for this

action. 28 U.S.C. § 1914(a). Under Section 1915, a federal court may permit a prisoner who is

indigent to bring a “suit, action or proceeding, civil or criminal,” without prepayment of fees upon

presentation of an affidavit stating the prisoner’s assets together with “the nature of the

action . . . and affiant’s belief that the person is entitled to redress.” 28 U.S.C. § 1915(a)(1). In

the case of civil actions, a prisoner’s affidavit of indigence must be accompanied by “a certified

copy of the trust fund account statement (or institutional equivalent) for the prisoner for the 6-

month period immediately preceding the filing of the complaint . . . , obtained from the appropriate

official of each prison at which the prisoner is or was confined.” 28 U.S.C. § 1915(a)(2).

Plaintiff’s IFP Motion satisfies these formal requirements. (Doc. 2, pp. 4-7).

       However, Plaintiff is barred from proceeding IFP under Section 1915(g), which prohibits

a prisoner from bringing a civil action or appealing a civil judgment IFP, “if the prisoner has, on

3 or more prior occasions, while incarcerated or detained in any facility, brought an action or

appeal in a court of the United States that was dismissed on the grounds that it is frivolous,

malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under

imminent danger of serious physical injury.” See 28 U.S.C. § 1915(g). Plaintiff “struck out” under

Section 1915(g) before filing this action and is therefore subject to the “three strikes” bar. The



                                                   2
Public Access to Court Electronic Records (“PACER”) website (www.pacer.gov) reveals that

Plaintiff received strikes in the following cases: Smith v. Roberson, No. 17-cv-03092 (C.D. Ill.

dismissed Sept. 21, 2017); Smith v. Lieutenant Walsh, No. 17-cv-03105 (C.D. Ill. dismissed Sept.

21, 2017); and Smith v. City of Danville, No. 17-cv-02323 (C.D. Ill. dismissed Jan. 5, 2018). See

Henson v. CSC Credit Servs., 29 F.3d 280, 284 (7th Cir. 1994) (courts can take judicial notice of

public records which include court records).           Because Plaintiff has “struck out” under

Section 1915(g), he cannot proceed IFP unless he is under imminent danger of

serious physical injury. 28 U.S.C. § 1915(g). “[I]mminent danger” within the meaning of §

1915(g) requires a “real and proximate” threat of serious physical injury to a prisoner. Ciarpaglini

v. Saini, 352 F.3d 328, 330 (7th Cir. 2003) (citing Lewis v. Sullivan, 279 F.3d 526, 529 (7th Cir.

2002)).

          In the Complaint, Plaintiff alleges he faces serious physical injury because he suffers from

undiagnosed and untreated pain in his chest, back, kidneys, and testicles. (Doc. 1, pp. 15-16). He

alleges a failure to diagnose and treat his pain from February to October 2018. (Doc. 1, pp. 17-23,

26-28). The Complaint does not describe pain or the denial of medical treatment subsequent to

that period. The Complaint includes a request for a TRO and preliminary injunctive relief. (Doc.

1, p. 32). The Court made Plaintiff aware of these deficiencies in its Order denying the request for

TRO. (Doc. 6). The Court also deferred Plaintiff’s request for preliminary injunction and provided

Plaintiff with an opportunity to file a brief in support of that request. Id.

          Subsequently, Plaintiff filed a Memorandum in support of his request for preliminary relief

and a second request for preliminary injunctive relief. (Docs. 9, 10). In those pleadings, he alleges

that he has repeatedly complained of testicle, chest-heart, and kidney pain to Dr. David and Dr.

Birch, but there has been no diagnosis or treatment and they refuse to send him to an outside



                                                   3
medical facility. (Doc. 9, p. 1). He further alleges that on April 9, 2019, he suffered from pain in

his chest-heart that caused him to be fearful and that he currently experiences kidney, stomach,

and testicle pain. (Doc. 10, pp. 1-2).

        In the recent pleadings, Plaintiff alleges he is presently being denied medical care for

potentially serious medical conditions. Such claims permit Plaintiff to invoke the “imminent

danger” exception to the “three strikes” rule. Less clear is whether Plaintiff may also proceed on

his claims regarding instances in 2018 when he was denied medical care. Obviously, “[b]y using

the term “imminent,” Congress indicated that it wanted to include a safety valve for the “three

strikes” rule to prevent impending harms, not those harms that had already occurred.” Abdul–

Akbar v. McKelvie, 239 F.3d 307, 315 (3rd Cir. 2001). Nevertheless, as the Northern District of

Illinois noted in Bond v. Aguinaldo, 228 F. Supp.2d 918, 919 (N.D. of Ill. Oct. 31, 2002), “the

language of the exception does not state that only those defendants directly responsible for the

“imminent danger of serious physical injury” may be sued in a suit allowed to proceed under the

exception.”

        Here, Plaintiff’s claims pertaining to the denial of medical care in 2018 all involve the same

conditions for which he claims he is currently being denied care. Thus, to the extent that Plaintiff

has stated a viable claim, he may proceed against those Defendants who are allegedly involved in

presently denying him medical care and those Defendants who allegedly denied him medical care

for the same conditions in 2018. If Defendants contend that the scope of this lawsuit should be

limited to Plaintiff’s present medical complaints, they may move the Court to dismiss claims

arising in 2018 at a later date.

        Accordingly, Plaintiff’s IFP Motion will be GRANTED. The initial partial filing fee and

payment scheme will be set forth in a separate order.



                                                  4
                                        The Complaint

       Plaintiff makes the following allegations in his Complaint: Plaintiff suffers from pain in

his kidneys, testicles, chest, and back. He has been seen by Nurse Practitioner Smith, Dr. David,

Dr. Birch, Nurse Kluge, and Nurse Stephens for his extreme pain. Although they did not know

what was causing his pain, they would not order a MRI or send him to a hospital or specialist.

       Lt. Shields, Warden Matthew Swalls, Penny George, Ms. Vinyard, Dave White, and

Director John Baldwin were made aware of Plaintiff’s medical needs and how he has suffered pain

without treatment but chose to do nothing to remedy the situation. Shields caused delay and denied

access to doctors and treatment. Swalls denied an emergency grievance for medical treatment and

concurred in the denial of another grievance filed by Plaintiff on denial of medical treatment.

White reviewed grievances Plaintiff filed with the Administrative Review Board (ARB). Baldwin

concurred in the ARB’s denial of a grievance. George responded to a grievance about a denial of

treatment for Plaintiff’s back pain. Vinyard responded to two grievances regarding denial of

treatment for his back pain.

       On February 5, 2018, Plaintiff had chest pain and was refused medical treatment by Kluge.

Later that day, he returned to the health care unit (HCU) with continued chest pain. Kluge told

him she was not going to help him and waited on Lt. Shields. When Shields arrived, Kluge advised

him of the medical issues and stated Plaintiff should return to housing and fill out another nurse

sick call. Shields agreed and sent Plaintiff back without treatment. Later, another nurse hooked

Plaintiff up to an EKG and told him the results showed there was “something wrong” with his

heart. Plaintiff wrote to Birch advising her of his concerns and requesting an appointment with a

cardiologist. Birch later told Plaintiff she did not receive his letter and that the health care

administrator, Penny George, must have intercepted it.



                                                5
        On August 5, 2018, Plaintiff’s back started hurting while he was working in dietary and he

was sent to HCU. Kluge gave him twenty 200 mg ibuprofen and sent him back to work. By the

next morning, he had taken all of the ibuprofen to keep the pain at a minimum. Because he still

had pain, he returned to the HCU, but Kluge refused to see him and told him to fill out another

nurse sick call. Plaintiff suffered excruciating pain and lost his job because of the back pain.

        On August 16, 2018, Plaintiff placed a grievance marked emergency in institutional mail

to Swalls. He complained of the denial of treatment by Kluge and requested to be sent to a back

and spine specialist. On August 17, 2018, George responded to a grievance against Kluge for

refusing to treat Plaintiff’s back pain.

        On September 23, 2018, Plaintiff’s back tightened and locked up.             The pain was

overwhelming, and he could not move. He asked another inmate to get a C/O and tell him it was

a medical emergency. When C/O Adams arrived, Plaintiff was in pain, tired, and needed help.

However, Adams did not request help or report a serious medical need to healthcare. Instead, he

waited until Plaintiff could sit in a chair and wheeled him to his cell.

        Later that day, Plaintiff went to the HCU for the back pain. He walked around to keep his

back from locking up while he waited to be seen. After a short time, Stephens told him to leave

because she had watched him walking around and he did not have an emergency. Plaintiff tried

to explain but the C/O made him shut up and he did not receive medical treatment. Vinyard

responded to a grievance against Stephens for refusing to treat Plaintiff’s back pain. Warden

Swalls concurred in the denial of the grievance.

        On October 25, 2018, Plaintiff was on nurse sick call for a question he had sent to Birch

about exercises he could do since she put him on a new medication for back pain. Stephens told

him she could not tell him what exercises he should or should not do. Plaintiff told her he had



                                                   6
medication for his swollen prostate to return because it was causing him to black out. Stephens

told him she would fill out papers and get him back in for appointment. Plaintiff returned 15 days

later to see Birch but did not see anyone for his swollen prostate issue.

       Based on the allegations of the Complaint, the Court designates the following Counts:

       Count 1:        Eighth Amendment deliberate indifference claim against Smith,
                       David, Birch, Kluge, and Stephens for failing to diagnose and treat
                       and/or providing inadequate treatment for Plaintiff’s ongoing
                       serious medical needs (pain in kidneys, testicles, chest, and back),
                       and against Shields, Swalls, George, Vinyard, White, and Baldwin
                       for failing to intervene on Plaintiff’s behalf despite knowing that
                       Plaintiff was not receiving necessary medical care for his ongoing
                       serious medical needs.

       Count 2:        Eighth Amendment deliberate indifference claim against Kluge and
                       Shields for denying treatment for Plaintiff’s chest pain on February
                       5, 2018, against George for intercepting Plaintiff’s grievance
                       pertaining to the same, and against Birch for failing to address
                       Plaintiff’s complaints about not receiving treatment and still
                       requiring treatment, despite knowing that another nurse opined that
                       there was “something wrong” with Plaintiff’s heart.

       Count 3:        Eighth Amendment deliberate indifference claim against Kluge for
                       refusing to provide treatment and/or providing inadequate treatment
                       for Plaintiff’s back pain on August 5 and/or 6, 2018, and against
                       Swalls and George for their role in denying Plaintiff’s grievance
                       pertaining to the same.

       Count 4:        Eighth Amendment deliberate indifference claim against Adams
                       and Stephens for denying treatment for Plaintiff’s back pain on
                       September 23, 2018, and against Vinyard and Swalls for their role
                       in denying Plaintiff’s grievance pertaining to the same.

       Count 5:        Eighth Amendment deliberate indifference claim against Stephens
                       and Birch for an October 25, 2018 visit related to back pain and
                       swollen prostrate and a follow- up visit.

       The parties and the Court will use these designations in all future pleadings and orders,

unless otherwise directed by a judicial officer of this Court. The designations do not constitute an

opinion regarding their merit. Any other intended claim that has not been recognized by the Court



                                                 7
is considered dismissed without prejudice as inadequately pleaded under the Twombly pleading

standard. 1

                                         Preliminary Dismissals

        Plaintiff asserts that Wexford Health Services, Inc. should be liable for its employees’

conduct. (Doc. 1, p. 15). Wexford is a corporation that employs Defendants George, Kluge,

Stephens, Vinyard, David, and Birch and provides medical care at the prison, but it cannot be held

liable solely on that basis. A corporation can be held liable for deliberate indifference only if it

had a policy or practice that caused the alleged violation of a constitutional right. Woodward v.

Corr. Med. Serv. of Ill., Inc., 368 F.3d 917, 927 (7th Cir. 2004); see also Jackson v. Ill. Medi-Car,

Inc., 300 F.3d 760, 766 n.6 (7th Cir. 2002) (private corporation is treated as though it were a

municipal entity in a Section 1983 action). Plaintiff makes no allegation that any individual

defendant acted or failed to act as a result of an official Wexford policy. Accordingly, Wexford

will be dismissed from this action without prejudice.

        Plaintiff makes allegations against Nurse Practitioner Smith, but she is not identified as a

Defendant in the case caption or list of Defendants. Accordingly, any claim Plaintiff intended to

bring against Smith will also be dismissed without prejudice. See Myles v. United States, 416 F.3d

551, 551-52 (7th Cir. 2005) (holding that to be properly considered a party, a defendant must be

specified in the caption).

                                                Discussion

        Prison officials impose cruel and unusual punishment in violation of the Eighth

Amendment when they are deliberately indifferent to a serious medical need. Estelle v. Gamble,

429 U.S. 97, 104 (1976); Chatham v. Davis, 839 F.3d 679, 684 (7th Cir. 2016). To state a


1
 An action fails to state a claim upon which relief can be granted if it does not plead “enough facts to state
a claim that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).
                                                      8
deliberate indifference claim, an inmate must show (1) he suffered from an objectively serious

medical condition; and (2) defendant was deliberately indifferent to a risk of serious harm from

that condition. Petties v. Carter, 836 F.3d 722, 727 (7th Cir. 2016). An objectively serious

condition includes an ailment that significantly affects an individual’s daily activities or involves

chronic and substantial pain. Gutierrez v. Peters, 111 F.3d 1364, 1373 (7th Cir. 1997). For

purposes of this Order, Plaintiff’s alleged kidney, testicle, chest, and back pain constitutes a serious

medical need.

                                               Count 1

       Plaintiff alleges he repeatedly sought treatment for ongoing pain in his kidneys, testicles,

chest, and back from David, Birch, Kluge, and Stephens and they failed to diagnose and treat his

pain and refused to send him to a hospital or specialist for assessment, diagnosis, and treatment.

These allegations are sufficient for Plaintiff to proceed against David, Birch, Kluge, and Stephens

for exhibiting deliberate indifference to his ongoing pain.

       Count 1 may also proceed against Shields, Swalls, White, Baldwin, George, and Vinyard

to the extent that they “turned a blind eye” to Plaintiff’s complaints about an ongoing constitutional

violation. Generally, the denial or mishandling of a grievance – standing alone – is not enough to

violate the United States Constitution. See, e.g., Owens v. Evans, 878 F.3d 559, 563 (7th Cir.

2017) (“Prison officials who simply processed or reviewed inmate grievances lack personal

involvement in the conduct forming the basis of the grievance.”). That said, an official may be

subject to liability if he or she “knows about unconstitutional conduct and facilitates, approves,

condones, or ‘turn[s] a blind eye’ to it.” Perez v. Fenoglio, 792 F.3d 768, 781 (7th Cir. 2015)

(citing Vance v. Peters, 97 F.3d 987, 992-93 (7th Cir. 1996). “An inmate’s correspondence to a

prison administrator may thus establish a basis for personal liability under § 1983 where that



                                                   9
correspondence provides sufficient knowledge of a constitutional deprivation.” Id. at 781-82.

“Indeed, once an official is alerted to an excessive risk to inmate safety or health through a

prisoner’s correspondence, “refusal or declination to exercise the authority of his or her office may

reflect deliberate disregard.” Id. at 782; accord Arnett v. Webster, 658 F.3d 742, 756 (7th Cir.

2011). Plaintiff’s allegations are sufficient to state a viable deliberate indifference claim against

these individuals at this juncture.

                                              Count 2

         The allegations pertaining to Count 2 are sufficient to state a claim against Kluge and

Shields for exhibiting deliberate indifference to Plaintiff’s chest pain on February 5, 2018.

Plaintiff also claims he told Birch that Kluge denied him treatment for chest pain and that another

nurse subsequently conducted testing and concluded that there was “something wrong” with his

heart. According to the Complaint, despite knowing that Plaintiff was suffering from a potentially

serious medical condition that still required treatment, Birch took no action on his behalf. This is

enough to suggest that Birch “turned a blind eye” to an ongoing constitutional violation. See Perez

792 F.3d at 781.

         However, Count 2 will be dismissed without prejudice as to George. Plaintiff’s allegations

suggest that she may have mishandled a grievance. Such an allegation, standing alone, states no

claim.

                                              Count 3

         The allegations in Count 3 are sufficient for Plaintiff to proceed against Kluge for

exhibiting deliberate indifference to Plaintiff’s back pain on August 5 and/or 6, 2018. However,

Count 3 will be dismissed without prejudice as to Swalls and George as the allegations against

them relate to their role in a grievance filed after the fact complaining of the failure to give care



                                                 10
for back pain on one occasion. It does not appear that Plaintiff complained to them about ongoing

denials of medical care for Plaintiff’s back pain by Kluge. Further, according to the subject

grievance, George investigated Plaintiff’s complaint, determined that Plaintiff received

appropriate care on this single occasion, and confirmed that Plaintiff was receiving follow-up care.

(Doc. 1, p. 45).

                                               Count 4

        The allegations are sufficient for Plaintiff to proceed in Count 4 against Adams and

Stephens for exhibiting deliberate indifference to his back pain on September 23, 2018. Count 4

will be dismissed without prejudice, however, as to Swalls and Vinyard as Plaintiff’s allegations

against them relate to their role in a grievance filed after the fact complaining of the failure to give

care for back pain on one occasion. According to the subject grievance, Vinyard investigated

Plaintiff’s complaint and confirmed that Plaintiff received appropriate follow-up care on

September 27, 2018 and September 30, 2018. There is no suggestion that Swalls or Vinyard

exhibited deliberate indifference with regard to any alleged denial of medical care on September

23, 2018.

                                               Count 5

        The allegations pertaining to Count 5 do not suggest deliberate indifference by Stephens

or Birch. Plaintiff saw Stephens on a nurse sick call for a question he had sent to Birch about

exercises he could do since she put him on a new medication for back pain. Stephens told him she

could not tell him what exercises he should or should not do. Plaintiff returned medication that he

had received for his swollen prostate stating it was causing him to black out. Stephens scheduled

him for a follow-up appointment. He returned 15 days later to see Birch but did not see anyone

for his swollen prostate issue. Plaintiff does not allege Birch refused to see him for his swollen



                                                  11
prostate or that he requested treatment that was denied. Therefore, Count 5 will be dismissed

without prejudice.

                                   Request for Preliminary Injunction

        Plaintiff requested preliminary relief in his Complaint and filed a proposed Order to Show

Cause for an Emergency Preliminary Injunction and Temporary Restraining Order. (Doc. 1, 4).

The Court denied Plaintiff’s request for a temporary restraining order (TRO) and deferred ruling

on his request for preliminary injunction. (Doc. 6). A motion for preliminary injunction was added

as a docket entry (Doc. 7) and Plaintiff was ordered to file a brief in support if he wished to pursue

it (Doc. 6), which he has done (Doc. 9). 2

        With respect to Plaintiff’s requests for injunctive relief, Warden Swalls is an appropriate

official capacity defendant. See Gonzalez v. Feinerman, 663 F.3d 311, 315 (7th Cir. 2011).

Plaintiff seeks an order requiring Defendants to arrange for an examination, diagnosis, and

treatment of his chest, back, kidney, and testicle pain at a hospital by a specialist. He also requests

that Defendants be restrained from interfering with medical treatment for his pain, causing him

unnecessary injury or pain, harassing him, and retaliating against him. The Court will enter a

separate order setting a hearing on the Motion for Preliminary Injunction and directing Defendants

to respond to the same.

                                       Motion for Appointment of Counsel

        Civil litigants do not have a constitutional or statutory right to counsel. Pruitt v. Mote, 503

F.3d 647, 649 (7th Cir. 2007); Zarnes v. Rhodes, 64 F.3d 285, 288 (7th Cir. 1995). However,

under 28 U.S.C. § 1915(e)(1), the Court has discretion to recruit counsel to represent indigent

litigants in appropriate cases. Johnson v. Doughty, 433 F.3d 1001, 1006 (7th Cir. 2006). In


2
 Subsequently, Plaintiff filed a second request for preliminary injunctive relief. (Doc. 10). That pleading will be
considered as a supplement to his first request.

                                                        12
evaluating whether counsel should be appointed, the Court must examine the Pruitt factors and

apply them to the specific circumstances of the case. Santiago v. Walls, 599 F.3d 749, 760 (7th

Cir. 2010). The Court must ask: “(1) has the indigent plaintiff made a reasonable attempt to obtain

counsel or been effectively precluded from doing so; and if so, (2) given the difficulty of the case,

does the plaintiff appear competent to litigate it himself?’ Id. at 761 (quoting Pruitt, 503 F.3d at

654).

        Plaintiff discloses no efforts to locate counsel on his own. He alleges he is on medication

for mental health and the lawsuit is guaranteed to quickly become overwhelming. The Court finds

Plaintiff can proceed pro se, at least for now. Plaintiff’s pleadings demonstrate an ability to

construct coherent sentences and relay information to the Court. Plaintiff appears competent to try

this matter without representation at this time. Further, given the early stage of the litigation, it is

difficult to accurately evaluate the need for assistance of counsel. See Kadamovas v. Stevens, 706

F.3d 843, 845 (7th Cir. 2013) (“[U]ntil the defendants respond to the complaint, the plaintiff’s

need for assistance of counsel . . . cannot be gauged.”). Accordingly, Plaintiff’s Motion for

Appointment of Counsel (Doc. 3) is DENIED without prejudice. Plaintiff may renew his request

for counsel at any time during the pending action, after first attempting to locate counsel on his

own.

                                             Disposition

        IT IS HEREBY ORDERED that Plaintiff’s Motion for Leave to Proceed in forma

pauperis (Doc. 2) is GRANTED. See 28 U.S.C. § 1915(g). The initial partial filing fee and

payment scheme will be set forth in a separate order. The Motion for Appointment of Counsel

(Doc. 3) is DENIED without prejudice.

        IT IS FURTHER ORDERED that Plaintiff’s request for preliminary injunction is



                                                  13
DEFERRED. The Court will enter a separate order setting a hearing and responsive pleading

deadline.

       IT IS HEREBY ORDERED that Count 1 will proceed against Defendants David, Birch,

Kluge, Stephens, Shields, Swalls, White, Baldwin, George, and Vinyard. Count 2 will proceed

against Defendants Kluge, Shields, and Birch. Count 3 will proceed against Defendant Kluge.

Count 4 will proceed against Defendants Adams and Stephens. Count 5 will be DISMISSED

without prejudice. Defendants Wexford Health Services, Inc. and Nurse Practitioner Smith are

DISMISSED without prejudice. The Clerk is DIRECTED to TERMINATE these Defendants

in the Case Management/Electronic Case Filing (“CM/ECF”) system.

       The Clerk of Court shall prepare for Defendants Swalls (official and individual capacities),

David, Birch, Kluge, Stephens, White, Baldwin, George, Vinyard, Shields, and Adams: (1) Form

5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of

Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of the Complaint,

and this Memorandum and Order to each Defendant’s place of employment as identified by

Plaintiff. If a Defendant fails to sign and return the Waiver of Service of Summons (Form 6) to

the Clerk within 30 days from the date the forms were sent, the Clerk shall take appropriate steps

to effect formal service on Defendant, and the Court will require Defendant to pay the full costs of

formal service, to the extent authorized by the Federal Rules of Civil Procedure.

       If a Defendant cannot be found at the work address provided by Plaintiff, the employer

shall furnish the Clerk with the Defendant’s current work address, or, if not known, the

Defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or



                                                14
disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, regardless of

whether his application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and the opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS FURTHER ORDERED that this entire matter shall be REFERRED to a

United States Magistrate Judge for disposition, pursuant to Local Rule 72.2(b)(3) and 28 U.S.C.

§ 636(c), if all parties consent to such a referral.

       IT IS SO ORDERED.

       DATED: May 9, 2019

                                                       s/ Staci M. Yandle_________
                                                       STACI M. YANDLE
                                                       United States District Judge




                                                  15
                                        Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate Defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, Defendants will

enter their appearance and file an Answer to your Complaint. It will likely take at least 60 days

from the date of this Order to receive Defendants’ Answers, but it is entirely possible that it will

take 90 days or more. When all Defendants have filed Answers, the Court will enter a Scheduling

Order containing important information on deadlines, discovery, and procedures. Plaintiff is

advised to wait until counsel has appeared for Defendants before filing any motions, to give

Defendants notice and an opportunity to respond to those motions. Motions filed before

Defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                16
